Citation Nr: 1133380	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a head and neck injury.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a head and neck injury.

3.  Entitlement to service connection for a vision disorder, to include as secondary to a head and neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has a current diagnosis of residuals of a head and neck injury which are related to military service.

2.  The Veteran's currently diagnosed congenitally short pedicles clearly and unmistakably pre-existed military service and clearly and unmistakably did not undergo a permanent increase in the underlying severity during military service.

3.  The competent and credible evidence of record does not show that the Veteran has a current diagnosis of a headache disorder which is related to military service or to a service-connected disability.

4.  The competent and credible evidence of record does not show that the Veteran has a current diagnosis of a vision disorder which is related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a head and neck injury were not incurred in, or aggravated by, active military service, nor can they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.306, 3.307, 3.309 (2010).

2.  A headache disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A vision disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in February 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations have not been accorded the Veteran, because there is no competent and credible evidence that the any of the Veteran's currently diagnosed disorders are related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In short, as discussed herein, the weight of the evidence does not support the Veteran's contention that he sustained a head and neck injury during service, nor does the evidence suggest continuity of symptoms since service discharge.  Rather, the evidence documents several post-service injuries and also includes evidence of a congenital condition.  Finally, other than the Veteran's own unsubstantiated lay assertions, the weight of the probative evidence does not indicate that the claimed disabilities are associated with his active duty service.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  The Veteran claims that he was treated for an injury during military service at Fort Irwin and that medical records of this treatment are missing from his claims file.  The Veteran also reported that he received treatment at a VA medical center in Iowa City, Iowa between January 1995 and August 2002.  These records are also missing from the claims file.  However, attempts were made by VA to obtain all of these records and formal findings of the unavailability of these records were made in November 2008.  The Veteran was properly informed that these records could not be obtained in a November 2008 letter.  Accordingly, the Board is satisfied that the duties to assist and notify have been satisfied with respect to the records which have been found to be unavailable.  See 38 C.F.R. § 3.159(c)(2) and (e).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was clearly and unmistakably not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Accordingly, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran claims that he currently experiences multiple disorders which are secondary to a head and neck injury he experienced during military service.  Specifically, the Veteran reports that in November or December 1985, he was hit on the head by a hatch lid on an armored personnel carrier and knocked unconscious.  As the Veteran claims that this single injury was the cause of all of the disorders on appeal, his claims will be addressed together.

The Veteran's service treatment records are negative for any complaints or diagnosis of a head injury similar to the one described by the Veteran in his numerous lay statements.  The Veteran's service treatment records show that he was seen for complaints of neck pain in July 1985, however at the time the Veteran was stationed in a different location than the one where he claimed the injury occurred, and the Veteran specifically denied a history of trauma.  No diagnosis was given and the Veteran was treated with aspirin and heat.  Three days later, the Veteran was treated for neck pain a second time, with an eventual assessment of mild torticollis.  The Veteran was treated with a warm compress to the neck.

The only head injury noted in the Veteran's service treatments records is a December 1987 service treatment report in which the Veteran reported that he had been hit on the left side of the head with a beer bottle.  After physical examination, the assessment was multiple superficial lacerations.  The Veteran's lacerations were cleaned and he received stitches.  The Veteran's service treatment records are negative for any other complaints or diagnosis of a head disorder, a neck disorder, a headache disorder, or a vision disorder.  In March 1988 the Veteran waived a separation medical examination and a medical examiner reviewed the Veteran's service treatment records and determined that a medical examination was not required.

After separation from military service, in an October 2002 VA outpatient medical report, the Veteran stated that he had a history of "head trauma years ago" and experienced occasional headaches.

In an April 2006 VA outpatient medical report, the Veteran reported a "history of numerous trauma to the head in fights and loss of [consc]iousness[.]  Struck by garage door and hammer."  The Veteran reported a change in vision for reading.  After physical examination, the assessment was that the Veteran had an error of refraction and was referred to optometry.

In a December 2006 VA outpatient medical report, the Veteran complained of discomfort and pain in his neck "due to starting weight lifting program on [Thursday, December 14th].  Has gradually gott[e]n wor[s]e."  A second December 2006 VA outpatient medical report dated the same day stated that the Veteran complained of cervical spine pain for the previous three days.  The Veteran reported that he had started exercising in the gym at a nearby recreation center and had been pressing weights while sitting in a chair.  He reported that "[t]here days ago he developed pain in the upper cer[v]ical area and base of skull.  Yesterday the pain was int[en]se and he did not go to work.  Today pain is still present."  After physical examination, the assessment was cervical muscle strain.

In a January 2007 VA outpatient medical report, the Veteran complained of cervical pain and headaches which began in December and then resolved.  He reported that the pain had returned for the previous ten days and was now constant "in the back of the neck and base of the skull under the skin."  The Veteran also reported difficulty reading small print.  After physical examination, the assessment was cervical pain and headaches.  The Veteran was scheduled for an x-ray of the cervical spine and a computed tomography (CT) scan of the head.

In a January 2007 VA optometry consultation report, the Veteran complained of blurry near vision and headaches.  Following visual examination, the assessment was hyperopia/presbyopia.  The examiner opined that the Veteran's headaches were "likely related" to this visual disorder and prescribed full time use of prescription bifocal lenses "to lessen headaches."

In an April 2007 VA radiographic report, the Veteran complained of pain in the cervical area which radiated to the occipital area.  After x-ray examination, of the Veteran's cervical spine the impression was minimal degenerative changes at C2-C3.  An April 2007 VA CT report stated that, following views of the Veteran's brain, the impression was cerebral atrophy and left maxillary sinusitis.

In an April 2007 VA outpatient medical report, the Veteran reported a "history of numerous trauma to the head in fights and loss of [consc]iousness[.]  Struck by garage door and hammer."

In a June 2007 private chiropractic report, the Veteran reported that his previous accidents included "shipping dock door fell on head [1990] or [1991] [and] knocked him out.  Army hatch fell on head.  3 years ago Bar Fight.  Hit in head [with] hammer, hit about 40 [times with] pool stick."

In a March 2009 VA outpatient medical report, the Veteran complained of continuing headaches.  The impression was severe headaches.  The examiner opined that the Veteran's headaches were "either from neck issues or sinus or both."

In an August 2009 private chiropractic report, the Veteran complained of head and neck pain with numbness in his finger tips.  He reported that the condition had existed for 10 years.  The Veteran reported that he had experienced a head and neck injury when an armored hatch closed on his head.  He reported occipital headaches constantly, worse in the morning.

In a January 2010 VA outpatient medical report, the Veteran complained of left neck pain "due to continued shoveling."  In a second January 2010 VA outpatient medical report, the Veteran complained of neck pain "secondary to work requirements of snow shoveling."

In a June 2010 VA magnetic resonance imaging (MRI) report, the Veteran complained of neck pain with upper extremity paresthesias.  After views of the Veteran's cervical spine, the finding was "narrowing of the entire cervical spinal canal secondary to congenitally short pedicles."

In a January 2011 VA outpatient psychology note, the Veteran reported of history of neck pain dating back to an incident "in the service in 1988, where an object hit [the] Veteran in the head while [he] was not wearing a helmet."

The competent and credible evidence of record does not show that the Veteran has a current diagnosis of a head disorder, neck disorder, headache disorder, or vision disorder which was incurred in or aggravated by military service or which is related to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of a head disorder, neck disorder, headache disorder, or vision disorder.  While the medical evidence of record shows that the Veteran has current diagnoses of a cervical spine disorder, a headache disorder, and a vision disorder, there is no medical evidence of record that the Veteran was treated for headaches prior to October 2002, a vision disorder prior to April 2006, and a head and neck disorder prior to December 2006.  These dates correspond to approximately 14 and 18 years after separation from military service, respectively.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Veteran has repeatedly stated that he was injured during military service when a hatch lid on an armored personnel carrier hit him on the head, and that he has experienced head pain, neck pain, headaches, and visual impairment consistently since that injury.  While it is certainly possible that the Veteran was hit in the head as alleged, the service treatment records do not document the injury or any symptoms experienced as a result of the injury.  

Moreover, the Board does not find the Veteran's lay statements to be credible to demonstrate continuity of symptomatology from this injury to the present as his lay statements regarding his symptomatology are inconsistent and contradictory for multiple reasons.  First, as noted above, there is no medical evidence that the Veteran complained of any headaches prior to 2002 and any head, neck, or vision symptoms prior to 2006.

Second, the Veteran's reports of when his neck and head pain began are entirely inconsistent with his reports of continuity of symptomatology since military service.  The earliest medical evidence of record of the Veteran's head and neck pain is dated in December 2006, when the Veteran specifically stated that his neck and head pain began three days before after he had lifted weights at a local gym.  The next month, the Veteran again reported that his neck pain and headaches had begun in December 2006 and had recently recurred.  Then, in August 2009, the Veteran stated that he had experienced head and neck pain for approximately 10 years.  This dates the origin of the Veteran's symptoms to 1999, which is approximately 11 years after the Veteran's separation from military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

Finally, the Veteran stated that the reason his symptoms are not documented in his service treatment records are that he simply did not go to sick call often.  However, the Veteran's service treatment records show that he was treated for various medical complaints on at least 16 separate occasions after December 1985, including for issues as minor as foot blisters, impacted ear wax, and rashes.  Yet in none of these medical reports did the Veteran ever report any symptoms related to his reported head injury, nor did he ever even mention the head injury in any manner.  When the Veteran separated from military service, he waived his separation medical examination.  Accordingly, the Veteran's medical history, as reported in VA and private medical records, contradicts his reports that he continuously experienced head and neck symptoms from his in-service injury until the present.  As such, the Board finds the Veteran's lay statements regarding continuity of symptomatology to be incredible.  

The Board notes that the June 2010 VA MRI report found that the Veteran had "narrowing of the entire cervical spinal canal secondary to congenitally short pedicles."  The congenital nature of the Veteran's short pedicles is clear and unmistakable evidence which demonstrates that the Veteran's short pedicles existed before acceptance and enrollment into service.  As such, despite the absence of any cervical spine disorder on the Veteran's service entrance examination report, the presumption of soundness is rebutted by clear and unmistakable evidence.  See Wagner, 370 F.3d at 1093.

There is no medical evidence of record which states that the Veteran's congenitally short pedicles increased in severity in any manner during military service.  Indeed, the Veteran's service treatment records do not include a single medical record of treatment for a cervical spine disorder.  While the Veteran complained of neck pain on multiple occasions in July 1985, that pain was associated with a diagnosis of mild torticollis.  Torticollis is a contracted state of the cervical muscles.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1924 (30th ed. 2003).  In contrast, cervical pedicles are parts of the skeletal system.  Id, at 1388, 1389.  Accordingly, the Veteran's single instance of mild torticollis is not evidence that the Veteran's congenitally short pedicles were symptomatic during military service.   The mere existence of a pre-existing disability during military service, and even the failure of the military to properly diagnosis such a disability, does not provide any evidence that the disability itself underwent an increase in severity during military service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  In this case, there is no inservice evidence of any complaints or symptoms of a cervical spine disorder, there is no post-service medical evidence of any complaints or symptoms of neck pain until 2006, and there is no medical evidence which states that the Veteran's congenitally short pedicles underwent an increase in the underlying severity during military service.  See Maxson, 230 F.3d at 1333 (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Indeed, as discussed above, the Veteran himself reported in multiple post-service medical histories that his neck symptoms began many years after separation from military service.  As there is no competent and credible evidence of record that the Veteran experienced symptoms related to his congenitally short pedicles prior to 2006, the Board finds that the disability clearly and unmistakably did not undergo a permanent increase in the underlying severity during military service.

In addition, there is no medical evidence of record that relates any of the Veteran's currently diagnosed disorders to military service, or indeed to a head injury of any kind.  The January 2007 VA optometry consultation report stated that the Veteran's headaches were likely related to his hyperopia/presbyopia.  The March 2009 VA outpatient medical report stated that the Veteran's headaches were either related to his neck disorder or to a sinus disorder, or to both.  Finally, the June 2010 VA MRI report stated that the Veteran's cervical spine disorder was congenital in nature.  The Veteran's statements alone are not sufficient to prove that he has current diagnoses of residuals of a head and neck injury, a headache disorder, and a visual disorder, which were incurred in or aggravated by military service or which are related to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has current diagnoses of residuals of a head and neck injury, a headache disorder, and a visual disorder, which were incurred in or aggravated by military service or which are related to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the competent and credible evidence of record does not show that the Veteran has a current diagnosis of a head disorder, neck disorder, headache disorder, or vision disorder which was incurred in or aggravated by military service or which is related to a service-connected disability.  As such, service connection for residuals of a head and neck injury, a headache disorder, and a visual disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head and neck injury is denied.

Service connection for a headache disorder is denied.

Service connection for a vision disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


